Citation Nr: 1308396	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for residuals of aseptic necrosis of the femoral head, right hip for the period prior to May 6, 2004 and from June 1, 2005.

2.  Entitlement to an initial rating in excess of 30 percent for residuals of aseptic necrosis of the femoral head, left hip, for the period prior to November 17, 2005 and from December 1, 2006.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In an April 2004 rating decision, the RO granted service connection, effective May 22, 2002, for aseptic necrosis of the femoral heads of the right and left hips.  The RO assigned separate disability ratings of 20 percent for the disability in each hip.  In a March 2005 rating decision, the RO increased the initial ratings for the hip disabilities to 30 percent for each hip, effective May 22, 2002.  In a November 2012 rating decision, the Appeals Management Center (AMC) awarded a 100 percent rating for the right hip due to a total hip replacement from May 6, 2004 to June 1, 2005, when the evaluation was returned to 30 percent.  The AMC also awarded a 100 percent rating for the left hip due to a total hip replacement from November 17, 2005 to December 1, 2006, when the evaluation was returned to 30 percent.  The issues have been amended on the cover page accordingly.

This case was previously before the Board in January 2007, September 2007, May 2009, October 2010, and February 2012.  Unfortunately, remand is again required. 

The Veteran had a Travel Board hearing in June 2007 before a Veterans Law Judge.  That Judge is no longer employed by the Board.  The Board asked the Veteran whether he wanted an additional Board hearing.  The Veteran responded that he does not want another hearing.  

The Veteran has raised the issues of service connection for status post blood clot of the left lower extremity and for radiation proctitis.  In prior remands, the Board has referred those issues to the AOJ.  The Agency of Original Jurisdiction (AOJ) has not adjudicated those issues.  The Board again REFERS those issues to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The December 2012 Supplemental Statement of the Case reflects that treatment records from the VA Medical Center (VAMC) in East Orange, New Jersey were reviewed and are related to treatment of the Veteran's total right and left hip replacement.  The claims file and Virtual VA file do not contain these treatment records.  As such, the East Orange VAMC treatment records should be obtained and associated with the claims file or Virtual VA file.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Concerning the issues of entitlement to initial disability ratings in excess of 30 percent for residuals of aseptic necrosis of the femoral head, right and left hips, the Board notes that more than three years have passed since the Veteran's most recent VA examination in October 2009.  Given the length of time that has passed since the last VA examination, the Veteran should be scheduled to undergo a new VA examination to assess the current severity of his right and left hip disabilities.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination that is too remote for rating purposes cannot be considered contemporaneous).

At the June 2007 Board hearing, the Veteran's representative asserted that the Veteran is unemployable due to his service-connected disabilities.  The Board observes that a claim for a TDIU has been raised by the Veteran during the course of the current appeal.  In light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating is properly considered as part of the claim for increased ratings for right and left hip disabilities.  As such, the claim for a TDIU rating, as due to the hip disabilities, may be considered by the Board in tandem with his claim for higher disability ratings.  Id.  However, the Board observes that further development is required prior to adjudicating the claim of entitlement to a TDIU. 

The Board notes that the Veteran has not been provided with Veterans Claims Assistance Act (VCAA) notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the AMC/RO should provide corrective notice and request that the appropriate TDIU form be completed.  

In addition, a medical opinion addressing whether the Veteran's hip disabilities render him unable to secure or follow a substantially gainful occupation should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

2.  Ask the Veteran to identify all health care providers that have recently treated him for his hip disabilities.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Associate with the file relevant treatment records from the East Orange, New Jersey VA medical center, dating since 2002.  

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA hip examination to determine the current nature and severity of his service-connected bilateral hip disability.  The claims folder must be made available to and be reviewed by the examiner in connection with the examination.  All symptoms related to his hip disabilities should be reported and any necessary testing should be conducted, to include range of motion testing.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected hip disabilities, either alone or in the aggregate with his service-connected prostate cancer residuals, render him unable to secure or follow a substantially gainful occupation.  The examiner should provide the reasoning for the conclusion reached.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims adjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

